    Case: 1:18-cv-07916 Document #: 86 Filed: 04/30/20 Page 1 of 10 PageID #:381




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

CLINICAL WOUND SOLUTIONS, LLC, )
                               )
                               )
          Plaintiff,           )
                               )                        No. 18-cv-07916
     v.                        )
                               )                        Judge Martha M. Pacold
NORTHWOOD, INC.,               )
                               )
          Defendant.           )

                     MEMORANDUM OPINION AND ORDER

       Plaintiff Clinical Wound Solutions, LLC (“CWS”) filed a complaint against
defendant Northwood, Inc. (“Northwood”) in the Circuit Court of DuPage County,
alleging breach of contract, fraud, a claim under the Illinois Insurance Code, and
a claim under the Michigan Third Party Administrator Act. (Dkt. 1.) Northwood
removed the case to federal court and moves to dismiss the fraud, Illinois Insurance
Code, and Michigan Third Party Administrator Act claims (Counts 2, 3, and 4,
respectively) under Federal Rule of Civil Procedure 12(b)(6). (Dkt. 9.) The court
grants the motion without prejudice to CWS’s filing an amended complaint by
June 11, 2020.

                                    BACKGROUND

       The complaint alleges as follows: The plaintiff, CWS, is a limited liability
company that conducts business in Bensenville, Illinois, and is in the business of
supplying medical supplies. (Compl., Dkt. 1, at 8 ¶¶ 1-2.)1 The defendant,
Northwood, is a Michigan corporation and is a “third-party administrator and
vendor.” (Id. at 8 ¶ 4.) Northwood entered into an agreement with Security Health
Plan of Wisconsin, Inc. (“SHP”) “to supply covered services to SHP members.” (Id.)
“CWS entered into a Participating Supplier Agreement [(“PSA”)] with Northwood to
provide medical supplies to SHP members” (id. at 9 ¶ 5 (attaching PSA)), in which
CWS agreed to provide covered services to members that Northwood had referred or
assigned to CWS (id. at 9 ¶ 6), and Northwood agreed (1) to negotiate contracts with
plan sponsors and other groups to arrange for the provision of covered services by
CWS to SHP members and (2) to pay CWS for the supplies provided (id. at 9 ¶¶ 7-
8). CWS provided supplies to the covered members of SHP and gave Northwood
                             
1Docket entries are cited as “Dkt. [docket number].” Page number citations refer to the
ECF page number.
      Case: 1:18-cv-07916 Document #: 86 Filed: 04/30/20 Page 2 of 10 PageID #:382




itemized statements of the supplies it had provided to the covered members. (Id.
at 9 ¶ 9 (attaching summary statement).) CWS made a demand for payment, and
Northwood failed to pay the balance due of $196,769.30. (Id. at 9 ¶¶ 10-12.)

       CWS filed suit against Northwood to recover the balance due under the PSA.
In Count 1, CWS alleges breach of contract (the PSA). (Id. at 8-10.) In Count 2,
CWS alleges common law fraud. (Id. at 10-11.) CWS alleges in Count 3 that
Northwood violated the Illinois Insurance Code, in particular, that Northwood’s
actions constituted improper claims practices under 215 ILCS 5/154.6 and were
vexatious and unreasonable under 215 ILCS 5/155. (Id. at 11-12.) Finally, CWS
alleges in Count 4 that Northwood breached its duties under the Michigan Third
Party Administrator Act, Mich. Comp. Laws Ann. § 550.940. (Id. at 12-13.)
Northwood now moves to dismiss Counts 2, 3, and 4. (Dkt. 9.)

                                 LEGAL STANDARD

       “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to
state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of
Police Chicago Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[W]hen ruling on
a defendant’s motion to dismiss, a judge must accept as true all of the factual
allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).
A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl. v. Twombly, 550 U.S. 544, 570 (2007)). “Factual allegations
must be enough to raise a right to relief above the speculative level.” Twombly,
550 U.S. at 555. Mere legal conclusions “are not entitled to the assumption of
truth.” Iqbal, 556 U.S. at 679.

        Ordinarily, under Federal Rule of Civil Procedure 8(a)(2), a complaint
generally need only include “a short and plain statement of the claim showing that
the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Claims alleging fraud must
also satisfy the heightened pleading requirement of Rule 9(b), which requires that
“[i]n alleging fraud or mistake, a party must state with particularity the
circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).

                                    DISCUSSION

 I.     Jurisdiction

       This court has an independent obligation to ensure that it has subject matter
jurisdiction. Jason’s Foods, Inc. v. Peter Eckrich & Sons, Inc., 768 F.2d 189, 190
(7th Cir. 1985) (“Federal courts have an independent obligation to confine
themselves to the jurisdiction that has been given them by the Constitution and by
Congress . . . .”). “[T]he party seeking to invoke federal diversity jurisdiction . . .

                                           2
      Case: 1:18-cv-07916 Document #: 86 Filed: 04/30/20 Page 3 of 10 PageID #:383




bears the burden of demonstrating that the complete diversity and amount in
controversy requirements were met at the time of removal.” Tylka v. Gerber Prod.
Co., 211 F.3d 445, 448 (7th Cir. 2000). To confirm subject matter jurisdiction, the
court directed the parties to file a joint jurisdictional statement and a supplemental
jurisdictional statement; the parties complied. (Dkts. 42, 50, 81, 82.)

       The supplemental joint jurisdictional statement provides the following
information, all as of the time of removal: The defendant, Northwood, Inc., was a
corporation with both its place of incorporation and principal place of business in
Michigan. Plaintiff, Clinical Wound Solutions, LLC, is an Illinois LLC whose
members were domiciled in Illinois at the time of removal; each member of the LLC
is an individual who was domiciled in Illinois at the time of removal. (Dkt. 82.)

       Based on the supplemental joint jurisdictional statement, Northwood was a
citizen of Michigan at the time of removal. Moore v. Gen. Motors Pension Plans,
91 F.3d 848, 850 (7th Cir. 1996) (per curiam) (“a corporation does not have a
domicile; rather, its citizenship for diversity purposes is determined by its place of
incorporation and its principal place of business”). And, based on the statement,
CWS was a citizen of Illinois at the time of removal. Thomas v. Guardsmark, LLC,
487 F.3d 531, 534 (7th Cir. 2007) (“For diversity jurisdiction purposes, the
citizenship of an LLC is the citizenship of each of its members. . . . Consequently,
an LLC’s jurisdictional statement must identify the citizenship of each of its
members as of the date the complaint or notice of removal was filed, and, if those
members have members, the citizenship of those members as well.”) (citation
omitted); Hayes-Murphy v. Gonzalez, No. 12-cv-05899, 2012 WL 6590500, at *4
(N.D. Ill. Dec. 18, 2012) (“An individual’s domicile determines state citizenship for
the purposes of diversity jurisdiction.”). Thus, there was complete diversity of
citizenship at the time of removal.

      The amount in controversy requirement was also satisfied at the time of
removal, based on the notice of removal. (Dkt. 1 at 2.) Back Doctors Ltd. v. Metro.
Prop. & Cas. Ins. Co., 637 F.3d 827, 830 (7th Cir. 2011) (amount in controversy
requirement satisfied unless it is “legally impossible” for a plaintiff to recover more
than $75,000).

      The court has diversity jurisdiction under 28 U.S.C. § 1332(a)(1). Having
confirmed subject matter jurisdiction, the court turns to the motion to dismiss.

II.     Common Law Fraud

       Count 2 of the complaint alleges common law fraud. (Compl., Dkt. 1, at 10-
11.) Northwood argues that the fraud claim should be dismissed because CWS did
not plead the elements of fraud, repackaged its breach of contract claim as a fraud
claim, and did not plead fraud with particularity.

                                           3
   Case: 1:18-cv-07916 Document #: 86 Filed: 04/30/20 Page 4 of 10 PageID #:384




       The first question is which state’s law applies to the fraud claim. Northwood
states that Michigan law applies, based on a choice of law provision in the PSA.
(Dkt. 9 at 2-3 & n.2.) But when “the district court’s jurisdiction . . . rests on
diversity of citizenship, the substantive law of the forum state, Illinois, controls the
case, including the State’s choice of law rules.” Twohy v. First Nat. Bank of
Chicago, 758 F.2d 1185, 1189 (7th Cir. 1985) (citing Klaxon Co. v. Stentor Electric
Mfg. Co., 313 U.S. 487, 496 (1941), and other authority); see also Flextronics Int’l
USA, Inc. v. Sparkling Drink Sys. Innovation Ctr. Ltd, 186 F. Supp. 3d 852, 861
(N.D. Ill. 2016). There is a question whether the choice of law provision in the PSA
governs tort claims, such as fraud. See Kessinger v. Grefco, Inc., 875 F.2d 153, 155
(7th Cir. 1989) (“while the choice of law provision may govern the interpretation of
the contract, its legal effect and unrelated questions of tort law may nevertheless be
governed by the law of the forum state, depending upon its choice of law rules”);
Fin. One Pub. Co. v. Lehman Bros. Special Fin., 414 F.3d 325, 332-35 (2d Cir. 2005);
Naturalock Sols., LLC v. Baxter Healthcare Corp., No. 14-cv-10113, 2016 WL
5792377, at *4 (N.D. Ill. Oct. 4, 2016).

       In any event, CWS does not contest Northwood’s statement that Michigan
law applies, and neither party argues that the choice between Illinois and Michigan
law makes any substantive difference. (See Dkt. 9 at 3 n.2 (Northwood’s brief,
stating that “[w]hile Michigan provides the substantive law here, the elements
mirror those of Illinois”).) Given all these circumstances, the court applies Michigan
law. See Fid. & Deposit Co. of Maryland v. Krebs Engineers, 859 F.2d 501, 504 (7th
Cir. 1988); Flextronics, 186 F. Supp. 3d at 862.

      The elements of common law fraud under Michigan law are:

      (1) the defendant made a material representation; (2) the representation
      was false; (3) when the defendant made the representation, the
      defendant knew that it was false, or made it recklessly, without
      knowledge of its truth as a positive assertion; (4) the defendant made
      the representation with the intention that the plaintiff would act
      upon it; (5) the plaintiff acted in reliance upon it; and (6) the plaintiff
      suffered damage.

Bennett v. MIS Corp., 607 F.3d 1076, 1100-01 (6th Cir. 2010) (quoting Cummins v.
Robinson Twp., 283 Mich. App. 677, 770 N.W.2d 421, 435 (2009)).

       Northwood argues that CWS’s fraud claim does not meet the heightened
pleading standard of Rule 9(b). “Rule 9(b) requires heightened pleading of fraud
claims in all civil cases brought in the federal courts, whether or not the applicable
state or federal law requires a higher standard of proving fraud, which sometimes it
does and sometimes it does not.” Ackerman v. Nw. Mut. Life Ins. Co., 172 F.3d 467,
470 (7th Cir. 1999). Rule 9(b) requires that the complaint “state the identity of the

                                           4
   Case: 1:18-cv-07916 Document #: 86 Filed: 04/30/20 Page 5 of 10 PageID #:385




person making the misrepresentation, the time, place, and content of the
misrepresentation, and the method by which the misrepresentation was
communicated to the plaintiff.” Uni*Quality, Inc. v. Infotronx, Inc., 974 F.2d 918,
923 (7th Cir. 1992) (citations and internal quotation marks omitted). “By requiring
the plaintiff to allege the who, what, where, and when of the alleged fraud, the rule
requires the plaintiff to conduct a precomplaint investigation in sufficient depth to
assure that the charge of fraud is responsible and supported, rather than
defamatory and extortionate.” Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d
732, 738 (7th Cir. 2014) (citation and internal quotation marks omitted). At the
same time, “courts and litigants often erroneously take an overly rigid view of the
formulation and . . . the precise details that must be included in a complaint may
vary on the facts of a given case.” United States ex rel. Presser v. Acacia Mental
Health Clinic, LLC, 836 F.3d 770, 776 (7th Cir. 2016) (citation and internal
quotation marks omitted).

      CWS has not pled its fraud claim with the specificity required by Rule 9(b).
The fraud allegations are brief, general, and conclusory. (See, e.g., Dkt. 1 at 10 ¶ 13
(“Northwood represented to CWS that CWS would receive payment and approved
each order to be sent to the covered members.”); id. ¶14 (“Relying upon Northwood’s
approval and authorization, CWS provided the covered supplies.”); id. ¶ 15
(“Northwood denied the claims without any basis and refused to pay CWS for these
supplies without any basis.”); id. ¶ 17 (“The actions of Northwood were deliberately
intended to deprive CWS of the payments to which it was entitled absent
Northwood’s actions and therefore constitute malice in law. The willful actions of
Northwood displayed a wanton disregard of CWS’s right to receive payment.”).)

       CWS’s response to the motion to dismiss explains that its allegations are
that, by issuing approvals and authorizations for almost $197,000 of supplies,
Northwood deliberately induced CWS to provide the supplies, yet never intended to
pay for them, as shown by the significant value of the supplies and by Northwood’s
denial of the claims without basis. (Dkt. 19 at 4-5.) But in the fraud allegations of
the complaint, CWS provides no context for Northwood’s issuance of approvals and
authorizations or for Northwood’s refusal to make payments and subsequent denial
of the claims. In their current form, the fraud allegations lack sufficient factual
details and context and are too vague to satisfy Rule 9(b). See Webb v. Frawley, 906
F.3d 569, 582 (7th Cir. 2018) (“Missing from the complaint is a sufficiently detailed
and cohesive theory of the fraud.”); cf. Presser, 836 F.3d at 780 (“Without additional
context providing reason to question the appropriateness of these policies, the
complaint does not present allegations of fraud with sufficient particularity.”);
Thulin v. Shopko Stores Operating Co., LLC, 771 F.3d 994, 1000-01 (7th Cir. 2014)
(“vague allegations that a corporation acted with reckless disregard—i.e., grossly
negligently or with reason to know of facts that would lead a reasonable person to
realize that it was submitting false claims, . . . —simply by virtue of its size,
sophistication, or reach do not clear even [the] lower pleading threshold” for malice,

                                           5
    Case: 1:18-cv-07916 Document #: 86 Filed: 04/30/20 Page 6 of 10 PageID #:386




intent and other conditions of a person’s mind under Rule 9(b); “[s]uch allegations
may suggest a possibility that Shopko acted with reckless disregard, but they do not
nudge Thulin’s claims across the line from conceivable to plausible”) (citations,
internal quotation marks, and brackets omitted).

       Northwood also argues that CWS has not alleged the elements of fraud, in
particular, “that Northwood knowingly made a false representation or that
Northwood made a false representation so that Plaintiff would rely upon it,
essential elements of any fraud claim.” (Dkt. 9 at 4.) Northwood further argues
that “Plaintiff’s Count II simply repackages its breach of contract claim and labels it
as fraud.” (Id.)

       Northwood has raised questions about whether Count 2 sufficiently alleges
the elements of fraud under Michigan law. For example, there is a question
whether Count 2 alleges an actionable misrepresentation or false statement under
Michigan law. In the fraud claim, CWS alleges that “Northwood represented to
CWS that CWS would receive payment and approved each order to be sent to the
covered members” (Compl., Dkt. 1, at 10 ¶ 13), and that “[r]elying upon Northwood’s
approval and authorization, CWS provided the covered supplies” (id. at 10 ¶ 14).
CWS explains in response to the motion to dismiss, “The fraud that is alleged is
that, in reliance upon the Defendant’s specific representations that Plaintiff would
be paid and its approvals and authorizations of each order . . . , Plaintiff provided
the requested medical supplies to the covered members.” (Dkt. 19 at 4.)

       It is unclear whether the fraud allegations sufficiently allege an actionable
misrepresentation or false statement under Michigan law, based on the court’s
nonexhaustive research. Cf., e.g., Bennett, 607 F.3d at 1101 (“an action for fraud
must be predicated upon a false statement relating to a past or existing fact;
promises regarding the future are contractual and do not support a claim for fraud”)
(citing Hi–Way Motor Co. v. Int’l Harvester Co., 398 Mich. 330, 247 N.W.2d 813, 815
(1976)); Llewellyn-Jones v. Metro Prop. Grp., LLC, 22 F. Supp. 3d 760, 785 (E.D.
Mich. 2014) (“Michigan law does in fact require that actionable misrepresentations
must relate to an existing or past fact; promises relating to future actions when
unfulfilled do not constitute fraud”) (citing Hi–Way Motor Co., 247 N.W.2d at 815–
16); but cf.Scott v. Bank of Am., N.A., 682 F. App’x 417, 419 (6th Cir. 2017) (future
promise may support a fraud claim if it is “made in bad faith without intention of
performance”) (quoting Hi-Way Motor Co., 247 N.W.2d at 816).2 But because the
claim cannot proceed under Rule 9(b) as currently pleaded, and without briefing on
                              
2In a case involving the Illinois Consumer Fraud and Deceptive Business Practices Act,
the Seventh Circuit noted that “[w]hen allegations of consumer fraud arise in a contractual
setting, the plaintiff must prove that the defendant engaged in deceptive acts or practices
distinct from any underlying breach of contract.” Greenberger v. GEICO Gen. Ins. Co., 631
F.3d 392, 399 (7th Cir. 2011) (citing Avery v. State Farm Mut. Auto. Ins. Co., 296 Ill. Dec.
448, 835 N.E.2d 801, 844 (2005)).
                                             6
       Case: 1:18-cv-07916 Document #: 86 Filed: 04/30/20 Page 7 of 10 PageID #:387




the relevant Michigan law, the court does not reach whether the fraud allegations
sufficiently allege the elements of fraud under Michigan law.

       Northwood also argues that the fraud claim repackages the breach of contract
claim. The fraud allegations and the breach of contract allegations appear to bear
some similarities. (Compare, e.g., Compl., Dkt. 1, at 9 ¶ 8 (breach of contract claim
alleges that “Northwood agreed to pay CWS for the supplies provided”) with id. at
10 ¶¶ 13, 14 (fraud claim alleges that “Northwood represented to CWS that CWS
would receive payment and approved each order to be sent to the covered members”
and that “[r]elying upon Northwood’s approval and authorization, CWS provided
the covered supplies”).) But because the claim cannot proceed under Rule 9(b) as
currently pleaded, and without briefing on whether Michigan law permits CWS to
pursue both breach of contract and fraud claims under the circumstances alleged,
the court does not reach the question.

      The court grants the motion to dismiss with respect to Count 2, without
prejudice to repleading.

III.     Illinois Insurance Code

       In Count 3, CWS alleges that Northwood committed improper claims
practices under Section 154.6 of the Illinois Insurance Code, 215 Ill. Comp. Stat.
Ann. 5/154.6, and acted vexatiously and unreasonably under Section 155 of the
Code, 215 Ill. Comp. Stat. Ann. 5/155. (Compl., Dkt. 1, at 11-12.) Northwood
argues that this claim should be dismissed because these provisions of the
Insurance Code “apply to insurance claims, not a general claim for payment at
large”; “Plaintiff is not a policyholder and has nothing more than a contractual
relationship with Northwood”; and plaintiff cannot “mislabel a breach of contract
claim as an insurance claim.” (Dkt. 9 at 5.)

       Section 154.6 provides, “Any of the following acts by a company, if committed
without just cause and in violation of Section 154.5, constitutes an improper claims
practice,” and then lists a number of acts, such as “(h) Refusing to pay claims
without conducting a reasonable investigation based on all available information.”
215 Ill. Comp. Stat. Ann. 5/154.6.

         Section 155 provides in relevant part:

         In any action by or against a company wherein there is in issue the
         liability of a company on a policy or policies of insurance or the amount
         of the loss payable thereunder, or for an unreasonable delay in settling
         a claim, and it appears to the court that such action or delay is vexatious
         and unreasonable, the court may allow as part of the taxable costs in



                                             7
   Case: 1:18-cv-07916 Document #: 86 Filed: 04/30/20 Page 8 of 10 PageID #:388




      the action reasonable attorney fees, other costs, plus an amount not to
      exceed any one of the following amounts: . . . .

215 Ill. Comp. Stat. Ann. 5/155(1).

        “As described by the Supreme Court of Illinois, section 155 provides an
‘an extracontractual remedy to policy-holders whose insurer’s refusal to recognize
liability and pay a claim under a policy is vexatious and unreasonable.’” Phillips v.
Prudential Ins. Co. of Am., 714 F.3d 1017, 1023 (7th Cir. 2013) (quoting Cramer v.
Ins. Exch. Agency, 174 Ill.2d 513, 221 Ill.Dec. 473, 675 N.E.2d 897, 900 (1996))
(emphasis added).

      As to Section 154.6:

      Section 154.6 identifies several acts that could constitute improper
      claims practices by an insurer, provided that one or more of the acts
      were committed knowingly and without just cause, and with a frequency
      indicating a persistent propensity to engage in that type of conduct. 215
      ILCS 5/154.5, 154.6 (West 2010). Section 154.6 is a regulatory provision
      that comes within the purview of the State Director of Insurance.
      215 ILCS 5/154.7, 154.8 (West 2010). It does not provide a policyholder
      with a private remedy or cause of action for an insurer’s improper claims
      practice. . . . That said, after careful consideration of the acts described
      in section 154.6, we find that some of the acts are illustrative of conduct
      by an insurer that may give rise to a remedy for vexatious or
      unreasonable conduct under section 155. Accordingly, we conclude that
      when determining whether an insurer’s conduct in a given case is
      vexatious and unreasonable under the totality of the circumstances, a
      court may properly consider actions identified as improper claims
      practices under section 154.6 as relevant to, but not dispositive of, a
      section 155 claim.

Zagorski v. Allstate Ins. Co., 2016 IL App (5th) 140056, ¶ 26, 54 N.E.3d 296, 304–05
(citation omitted).

       In CWS’s response to the motion to dismiss, CWS does not directly contest
that Section 155 involves insurance claims—as Section 155 puts it, “any action by or
against a company wherein there is in issue the liability of a company on a policy or
policies of insurance or the amount of the loss payable thereunder, or for an
unreasonable delay in settling a claim.” CWS appears to contend that Northwood
subcontracted to CWS the fulfilment of insured individuals’ insurance claims, that
CWS provides medical supplies to insured individuals in fulfilment of those claims,
and that there may be some connection between Northwood’s refusal to pay CWS
for the supplies and Northwood’s denial of the insured individuals’ insurance

                                           8
   Case: 1:18-cv-07916 Document #: 86 Filed: 04/30/20 Page 9 of 10 PageID #:389




claims. (Dkt. 19 at 5-7.) In support, CWS cites the “Subcontractor Affiliation
Acknowledgement to Northwood, Inc.’s Security Health Plan of Wisconsin, Inc.
Vendor Affiliation Agreement,” which is attached to the complaint. (Dkt. 19 at 6-7;
Dkt. 1 at 31.)

        “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
need detailed factual allegations, . . . a plaintiff’s obligation to provide the grounds
of his entitlement to relief requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do . . . .”
Twombly, 550 U.S. at 555 (citations, internal quotation marks, and brackets
omitted). Simply repeating the statutory language is not sufficient to state a
Section 155 claim. See, e.g., Uptown Serv. Station, Inc. v. Arch Ins. Co., No. 18-cv-
00175, 2018 WL 3417012, at *2 (N.D. Ill. July 13, 2018) (“A complaint will not
survive a Rule 12(b)(6) motion . . . when it ‘merely recite[s] the acts that constitute
improper claims practice’ under the Illinois Insurance and Administrative Codes
without more.”) (quoting 70th Court Indus. Condo. #2 v. Travelers Cas. Ins. Co. of
Am., No. 16-cv-06483, 2017 WL 1386179, at *2 (N.D. Ill. Apr. 18, 2017)); 9557, LLC
& River W. Meeting Assocs., Inc. v. Travelers Indem. Co. of Conn., No. 15-cv-10822,
2016 WL 464276, at *4 (N.D. Ill. Feb. 8, 2016) (allegations “amount[ed] to little
more than simple recitations of the various codes [plaintiff] alleges Travelers
violated”); Scottsdale Ins. Co. v. City of Waukegan, No. 07-cv-00064, 2007 WL
2740521, at *2 (N.D. Ill. Sept. 10, 2007) (“Simply pleading that Scottsdale
knowingly and intentionally refused to provide insurance coverage and that
Scottsdale’s refusal ‘was and continues to be vexatious and unreasonable,’ without
some modicum of factual support, is insufficient to plausibly suggest that
Waukegan is entitled to relief under the statute.”).

       Count 3 does not meet this standard. Count 3 consists largely of legal
conclusions tracking the statutory language from both Section 154.6’s list of acts
that could constitute improper claims practices and Section 155. For instance, CWS
alleges that Northwood “failed to attempt in good faith to effectuate prompt, fair
and equitable settlement of claims submitted in which liability has become
reasonably clear.” (Compl., Dkt. 1, at 11 ¶ 17(d).) This allegation mirrors Section
154.6(d) (“[n]ot attempting in good faith to effectuate prompt, fair and equitable
settlement of claims submitted in which liability has become reasonably clear”).
Similarly, CWS alleges without elaboration that “[t]he actions of Northwood were
and are unreasonable and vexatious within the meaning of Section 155 of the
Illinois Insurance Code, 215 ILCS 5/155.” (Compl., Dkt. 1, at 11-12 ¶ 20.)
Count 3 does contain a paragraph realleging the prior paragraphs of the complaint,
but those paragraphs do not bring the Section 155 claim “across the line from
conceivable to plausible.” Twombly, 550 U.S. at 570.

      There is also a question whether the allegations state a claim under Section
155 and relevant cases. Prisco Serena Sturm Architects, Ltd. v. Liberty Mut. Ins.

                                            9
    Case: 1:18-cv-07916 Document #: 86 Filed: 04/30/20 Page 10 of 10 PageID #:390




Co., 126 F.3d 886 (7th Cir. 1997), which CWS cites, construed the relevant policy to
cover the plaintiff as a “Named Insured.” Id. at 892; see also id. at 894 (under
Illinois cases, Section 155 is “generally applicable to third-party as well as first-
party insurance”). CWS does not appear to allege that CWS itself is insured under
the relevant insurance policy or policies. But the court need not decide whether a
Section 155 claim requires such an allegation, as the claim cannot proceed in its
current form for the different reason above.

      The court grants the motion to dismiss with respect to Count 3, without
prejudice to repleading.

IV.    Michigan Third Party Administrator Act

       Count 4 alleges that Northwood breached its duties under the Michigan
Third Party Administrator Act, Mich. Comp. Laws Ann. § 550.940. (Compl., Dkt. 1,
at 12-13.) Northwood argues that Count 4 fails for the same reasons as Count 3—
that the Act applies to “the processing of insurance claims – not a ‘claim’ for
payment due under a contractual relationship”—and that in any case, the Act
does not provide for a private right of action. (Dkt. 9 at 5-6 (emphasis in original).)
The court need not decide these issues. Like Count 3, Count 4 realleges prior
paragraphs of the complaint and then simply recites provisions of the statute.
Compare Compl., Dkt. 1, at 12 ¶ 17(a)-(c), with § 550.940(b), (d), and (f). As with
Count 3, simply repeating the statutory language is not sufficient. Twombly, 550
U.S. at 555, 570.

      The court grants the motion to dismiss with respect to Count 4, without
prejudice to repleading.

                                   CONCLUSION

      The motion to dismiss Counts 2, 3, and 4 (Dkt. 9) is granted without
prejudice to CWS’s filing an amended complaint by June 11, 2020.

Date: April 30, 2020                       /s/ Martha M. Pacold








                                          10
